

115 S1538 RS: Small Business Employee Ownership Promotion Enhancement Act of 2017
U.S. Senate
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 348115th CONGRESS2d SessionS. 1538IN THE SENATE OF THE UNITED STATESJuly 12, 2017Mr. Peters (for himself, Mr. Risch, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipMarch 19, 2018Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Small Business Act to establish awareness of, and technical assistance for, the
			 creation of employee stock ownership plans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Employee Ownership Promotion Enhancement Act of 2017.
 2.SCORE program assistanceSection 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended— (1)by inserting (i) after (B);
 (2)in clause (i), as so designated, in the first sentence, by striking (SCORE) and inserting (referred to in this subparagraph as SCORE); and (3)by adding at the end the following:
				
 (ii)SCORE shall appoint an individual to serve as the SCORE Employee Ownership Director— (I)whose duties shall relate to the various forms of employee ownership;
 (II)who shall be responsible for— (aa)administering and disbursing materials that contain general information and technical assistance with respect to the establishment of employee ownership structures;
 (bb)coordinating efforts with respect to employee ownership with the chapters of SCORE located throughout the United States;
 (cc)providing technical assistance relating to a range of business forms and strategies that promote or facilitate employee ownership, including—
 (AA)an employee stock ownership plan; (BB)a cooperative; and
 (CC)any other approach determined appropriate by the SCORE Employee Ownership Director; and (dd)providing the Administrator and the Office of Entrepreneurial Development with statistics, including regional statistics from a chapter of SCORE, relating to services provided to small business concerns potentially undertaking a form of employee ownership; and
 (III)who may be an employee of the Administration as of the date on which the appointment is made..  1.Short titleThis Act may be cited as the Small Business Employee Ownership Promotion Enhancement Act of 2018.
 2.SCORE program assistanceSection 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended— (1)by inserting (i) after (B);
 (2)in clause (i), as so designated, in the first sentence, by striking (SCORE) and inserting (referred to in this subparagraph as SCORE); and (3)by adding at the end the following:
				
 (ii)SCORE shall appoint an individual to serve as the SCORE Employee Ownership Director— (I)whose duties shall relate to the various forms of employee ownership;
 (II)who shall be responsible for— (aa)administering and disbursing materials that contain general information and technical assistance with respect to the establishment of employee ownership structures;
 (bb)coordinating efforts with respect to employee ownership with the chapters of SCORE located throughout the United States;
 (cc)providing technical assistance relating to a range of business forms and strategies that promote or facilitate employee ownership, including—
 (AA)an employee stock ownership plan; (BB)a cooperative; and
 (CC)any other approach determined appropriate by the SCORE Employee Ownership Director; and (dd)providing the Administrator and the Office of Entrepreneurial Development with statistics, including regional statistics from a chapter of SCORE, relating to services provided to small business concerns potentially undertaking a form of employee ownership; and
 (III)who may be an employee of SCORE as of the date on which the appointment is made..March 19, 2018Reported with an amendment